By Rem. Rev. Stat., Vol. 7A, § 6524-3, quoted in the majority opinion, the Washington toll bridge authority is vested with wide powers and, it seems to me, necessarily, with a broad discretion. It is empowered to establish and construct toll bridges upon any public highways of this state. Of course, no highway of which a bridge is a necessary part can exist without the bridge; and if no means are provided for connecting a new bridge with existing highways, the authority granted would be limited to replacements or to the construction of bridges in connection with new highways. If a new bridge is to be used in connection with existing highways, it must be connected with those highways in such a manner as to give safe and easy access to the bridge. This may involve considerable improvement of existing roads or the construction of new means of access; and, in my opinion, the authority is necessarily vested with a broad discretion, to be exercised in connection with its power to select certain sites for the construction of toll bridges.
A toll bridge implies a money-making project. If such a bridge is to be not only useful to the public, but sufficiently useful to produce a reasonable financial return, the members of the group which may select the site and determine whether or not the bridge should *Page 126 
be constructed should have authority to accomplish all things reasonably necessary to make the project produce an adequate return by way of tolls. Unless the act constituting the authority be so construed, it is probable that, except in rare instances, toll bridges could be constructed thereunder only by way of replacing existing bridges, or in connection with new highways.
In my opinion, the word "approaches," as used in the act, should not be limited to the meaning ordinarily given to approaches to a bridge, but should include such means of access to the bridge as will, in connection with existing highways, reasonably tend to cause the traveling public to use the bridge in numbers sufficient to produce an adequate return by way of tolls.
Clearly, the bridge construction which is the subject matter of this proceeding can be made useful and safe to the traveling public only by the construction of adequate means of access to the bridge, the existing streets being extremely inconvenient and, indeed, absolutely inadequate for that purpose. While the tunnels and other methods of approach to the proposed toll bridge involve a great deal of expensive construction, in view of the wide powers vested in the authority by the statute, in my opinion, the court should not say that the authority has exceeded its powers in adopting the plans which are a part of the record herein. A governmental agency, vested by the legislature with authority to construct toll bridges, should be vested with authority sufficiently broad to not only build toll bridges, but to build them in such a manner that they will produce an adequate return. For this reason, it seems to me that cases in which questions involving approaches to bridges, in which the word approach is used in the ordinary sense, are not here in point. The exercise of the discretion vested in the authority is, *Page 127 
of course, subject to review; but, in my opinion, the record here shows no abuse of that discretion.
In the main, I am in accord with the opinion of the majority, but I desire to express my thought that a toll bridge differs so basically from bridges which may be used by the public without charge that a different rule should be applied in determining the questions here presented than applies in questions involving bridges other than the toll variety. I therefore concur in the result reached by the majority.